          Case: 3:20-cv-01070-bbc Document #: 8 Filed: 02/03/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 FLOYD J. MORTON,

          Plaintiff,                                                        ORDER
    v.
                                                                  Case No. 20-cv-1070-bbc
 JOHN DOE,

          Defendant.


         This case was closed after the court did not receive plaintiff’s $7.72 initial partial filing

fee payment by the December 30, 2020 deadline. Now, plaintiff has filed a letter requesting

to pay the initial partial payment and having this case reopened. Plaintiff’s request will be

granted




                                               ORDER

         IT IS ORDERED that plaintiff Floyd J. Morton may have until February 25, 2021 to

submit a check or money order made payable to the clerk of court in the amount of $7.72 as

the initial partial payment assessed in this case.       If plaintiff complies with this deadline,

plaintiff’s case will be reopened and screened on the merits pursuant to

28 U.S.C. § 1915(e)(2). Otherwise, this case will remain closed.

                 Entered this 3rd day of February, 2021.

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge
